Order entered November 25, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-00940-CV

              FIVE STAR GLOBAL, LLC, ET AL., Appellants

                                       V.

                     MARK HULME, ET AL., Appellees

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-08643

                                    ORDER

      Before the Court is the November 24, 2020 request of Antionette Reagor,

Official Court Reporter for the 68th Judicial District Court, for an extension of

time to file the reporter’s record. We GRANT the request and extend the time to

December 7, 2020.


                                            /s/   KEN MOLBERG
                                                  JUSTICE